This is a companion case to cause No. 2167, Mrs. S.E. Pierce et al. v. Foreign Mission Board of the Southern Baptist Convention et al., just decided by this court, 218 S.W. 140. The material facts are the same in this case as are stated in the opinion rendered in that case, and will be referred to without further recital. This is an appeal from an order made by the district court of Fannin county removing C. C. Pierce from the position of trustee, to which he had been appointed by a previous order of the court acting in compliance with the agreement filed for judgment, and the appointment of J. W. Bell in his stead. The principal contention in this case is that the judgment originally rendered appointing C. C. Pierce receiver, in which the court took cognizance of the subjectmatter referred to in the agreement, was void for want of jurisdiction in the court. That question and other collateral matters are fully discussed in cause No. 2167 before referred to. If our conclusions in that case are correct, then the judgment in this case should also be affirmed; and it is accordingly so ordered.